PER CURIAM:
Warren Sanders appeals the district court’s order reducing his sentence, on the court’s own motion, pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Sanders, No. 3:03-cr-00086-1 (S.D.W.Va. Nov. 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.